Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 10/6/2020. Claims 1, 14 and 27 are independent. Claims 1-27 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 14, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (US 20200210070 A1), in view of Sandberg et al. (JP 2021520545 A), hereinafter Sandberg.

Regarding claims 1, 14 and 27, Durham teaches a microprocessor for mitigating side channel attacks, comprising:
	a memory subsystem having at least a data cache memory and configured to receive a load operation that specifies a load address (para. 0118, 0122 and 0127, in FIG. 13, load-store unit 1340 includes load-store queue unit 1341 and data cache (d-cache)unit 1342. Load-store queue unit 1341 may include any number of load and/or store queues, in an embodiment providing for two loads and one store per clock cycle, coupled to AGUs 1325 to receive memory addresses for load and/or store operations. D-cache unit 1342 includes a d-cache, which in an embodiment may be a 32K, eight-way level 1 (L1) d-cache, in which to cache data, coupled to integer physical register file1323, FP register file 1333, and load-store queue unit 1341 to receive and provide data generated by and tobe used in the execution of micro-ops);
	wherein the processor is configured to perform speculative execution of instructions (para. 0033 and 0034, processor performs speculative execution);
	wherein the processor is configured to execute instructions out of program order (para. 0113, FIG. 12A is a block diagram illustrating both an exemplary in-order pipeline and an exemplary register renaming, out-of-order issue/execution pipeline according to embodiments of the invention. FIG. 12B is a block diagram illustrating both an exemplary embodiment of an in-order architecture core and an exemplary register renaming, out-of-order issue/execution architecture core to be included in a processor according to embodiments of the invention. The solid lined boxes in FIGS. 12A-B illustrate the in-order pipeline and in-order core, while the optional addition of the dashed lined boxes illustrates the register renaming, out-of-order issue/execution pipeline and core. Given that the in-order aspect is a subset of the out-of-order aspect, the out-of-order aspect will be described).
Durham does not explicitly disclose wherein the memory subsystem is configured to, in response to detecting that the load address misses in the data cache memory: 
detect a condition in which the load address specifies a location for which a valid address translation does not currently exist or permission to read from the location is not allowed; and
	prevent cache line data implicated by the missing load address from being filled into the data cache memory in response to detection of the condition.
However, in an analogous art, Sandberg teaches wherein the memory subsystem is configured to, in response to detecting that the load address misses in the data cache memory: 
detect a condition in which the load address specifies a location for which a valid address translation does not currently exist (p.15/20 first para., FIG. 9 shows a flow chart showing the processing of a speculative read request for data for a given target address #A by a particular requester X. The requester X can be a particular master device 4, 6, or an individual process running on the master device. The request is received by the shared cache in step 160 of FIG. In step 162, the shared cache 30 determines whether the request was missed [not allocated or address translation is not correct] in the cache, i.e. there are no entries in the speculative region 120 or the main region 122 associated with address # A. If there is a mistake, a miss response is returned in step 164. For example, this is associated with fetching data from the lower level cache or memory and / or address # A (which would be allocated as a speculative entry if the read request that triggered the allocation is speculative). Can trigger the allocation of new entries) or permission to read from the location is not allowed ( p.9/20 last para., [in case of a miss due to read permission issue] FIG. 2B shows the response to a coherence change permission read transaction when a request misses in the second master cache 12 (and also in the caches of other masters managed by the coherent interconnect). In this case, when the second master 6 is snooped by the interconnect 10, the second master triggers the coherency control circuit (interconnection) 10 to issue a line fill request for additional cache or main memory 33. Returns an erroneous instruction indicating that the data did not exist in the cache 12 of the second master 6. In some cases, if the snoop filter 40 indicates that the data does not exist in the cache of the second master, it may not be necessary to actually snoop the second master 6 and receive the miss instruction. Alternatively, the interconnect 10 can directly trigger a line fill request in response to a read transaction received from the request master 4); and
prevent cache line data implicated by the missing load address from being filled into the data cache memory in response to detection of the condition (p.14/20 third para., It may be preferable to use a read transaction in the coherency change permission form (provided some other mitigation measures have been taken against channel attacks). Using the read transaction coherency change permission form in this case can sometimes improve performance by caching the data returned from the second master faster. However, by providing support for a secure form of speculative read transactions, this avoids the need to employ other mitigation measures and ensures security).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Durham and Sandberg because the allocation requester itself can hit speculatively allocated data and therefore can benefit from the performance gains associated with caching this information in a shared cache, while other requesters , Data cannot yet be referenced until any speculation has been determined and it has been determined that the data has been allocated correctly. This avoids allowing an attacker to obtain side-channel information about the wrong speculative allocation in the shared cache (Sandberg, p.6/20 second para.).

	Regarding claims 2 and 15, the combination of Durham and Sandberg teaches all of the limitations of claims 1 and 14, respectively, as described above. Durham further teaches wherein the data cache memory is a virtually-tagged data cache memory (para. 0044-0046, The processor 112 may use the pointer security circuitry 126 to provide security for data within the system 104. The pointer security circuitry 126 may be configured to detect when the virtual address 130and/or the physical address 134 is being overwritten, detect when the virtual address 130 and/or the physical address 134 has been manipulated, provide byte-granularity memory safety, and/or provide for the use of memory tags, according to various embodiments disclosed herein. FIGS. 2, 4, and 5 illustrate various example memory tag configurations that may be identified, defined, and/or applied by the pointer security circuitry 126 to secure the system 104 from the side-channel analysis 110, according to various embodiments.).

Allowable Subject Matter
Claims 3-13 and 16-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/ 	Examiner, Art Unit 2437 


/MATTHEW SMITHERS/           Primary Examiner, Art Unit 2437